Citation Nr: 0927327	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
RO in Lincoln, Nebraska, which denied service connection for 
posttraumatic stress disorder.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran contends he currently has PTSD as a result of his 
service on an aircraft carrier.  Specifically, in his August 
2007 claim, the Veteran states he witnessed a service member 
killed by an airplane propeller, and attached a letter 
describing the incident.  He also related in a May 2006 
private examination that he saw a service member cut in half 
by an arresting wire, and a man electrocuted to death while 
fueling an airplane. 

The Board notes that the Veteran has a current diagnosis of 
PTSD based on the May 2006 private examination.  However, an 
in-service stressor event has not been verified by the 
evidence of record.

In February 2008, the RO made a formal determination that the 
information required to corroborate the stressful events 
described by the Veteran is insufficient to send to the U.S. 
Joint Services Records Research Center (JSRRC), and/or 
insufficient to allow for meaningful research of Marine Corps 
or National Archives and Records Administration (NARA) 
records.  The RO also sent the Veteran a February 2008 letter 
informing him that specific information was needed to process 
the claim, including the date of the incident within a two-
month time frame, the place of the incident, the unit of 
assignment at the time of the incident, a detailed 
description of the event, medals or citations received as a 
result of the incident, and the name and other identifying 
information concerning any other individuals involved in the 
event, if appropriate.  

In his August 2007 claim, the Veteran stated that the 
incident of the service member being killed by an airplane 
propeller occurred during January or February of 1991 on the 
U.S.S. John F. Kennedy aircraft carrier.  He also attached a 
"stressor letter" describing the incident.  While service 
personnel records have not been located, the Board observes 
that the Veteran's service treatment records show that he was 
serving aboard the U.S.S. John F. Kennedy during the period 
in question (January to February 1991).  In other words, the 
Veteran provided a date within a two-month time frame, a 
location, a unit of assignment (the aircraft carrier), and a 
detailed description of the event in the form of a letter 
attached to the claim.  This constitutes most of the 
information the RO requested, and should be sufficient to 
enable the RO to make further efforts to verify the Veteran's 
claimed in-service stressor.  

In light of the foregoing, the Board finds that further 
evidentiary development is necessary with respect to the 
Veteran's claim.  The RO should make reasonable efforts to 
verify the Veteran's purported stressor by going through the 
official channels, to include the JSRRC, previously the U.S. 
Armed Services Center for Research of Unit Records (CRUR)), 
and searching for relevant records from January 1, 1991 
through February 28, 1991.  Alternative sources of evidence 
such as Marine Corps or NARA records should also be explored.

The RO shoud also send the Veteran a letter asking for 
specific information regarding the other two alleged 
stressors he described in the May 2006 private examination.  
If such information is provided, the RO should attempt to 
corroborate these stressors as well using the above-mentioned 
sources. 

If any of the Veteran's stressors are verified, the Veteran 
should be scheduled for a VA medical examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4)(i) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the 
Veteran's claimed stressors through the 
appropriate channels, to include the 
JSRRC.  Specifically, a request should be 
made to locate the pertinent records from 
the U.S.S. John F. Kennedy from January 1, 
1991 through February 28, 1991.  JSRRC 
should be provided with all pertinent 
information, to include his description of 
the stressful event.  If more details are 
required to conduct such a search, the 
Veteran should be urged to provide the 
necessary information.  The results of 
such a request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results.

2.  The RO should also sent the Veteran a 
letter asking for specific information 
regarding the other two alleged stressors 
he described in the May 2006 private 
examination.  If such information is 
provided, the RO should attempt to 
corroborate these stressors as well 
through the appropriate channels, to 
include the JSRRC.  
  
3.  If and only if any of the stressors 
are verified, the RO should schedule the 
Veteran for a VA psychiatric examination 
to assess the current nature and etiology 
of his PTSD.  The entire claims folder 
must be made available to the examiner 
prior to the examination, including a copy 
of this REMAND.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  

The examiner should render an opinion as 
to whether the Veteran has PTSD based on 
the DSM-IV criteria and, if so, whether 
the PTSD is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) related to the Veteran's 
verified stressor(s), or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  The 
examiner should provide a complete 
rationale for any opinion provided.

4.  Thereafter, the RO should readjudicate 
the claim for service connection for PTSD.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2008). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



